                 Case 18-11092-BLS   Doc 797-1   Filed 11/20/18   Page 1 of 24




                                        EXHIBIT A

                                      Proposed Order




01:23846546.10
                         Case 18-11092-BLS              Doc 797-1        Filed 11/20/18        Page 2 of 24




                                  IN THE UNITED STATES BANKRUPTCY COURT
                                       FOR THE DISTRICT OF DELAWARE


         In re:                                                          Chapter 11

         RMH FRANCHISE HOLDINGS, INC., et al.,1                          Case No. 18-11092 (BLS)

                                     Debtors.                            (Jointly Administered)

                                                                         Ref. Docket No. ____

                       ORDER (I) AUTHORIZING THE DEBTORS TO ASSUME CERTAIN
                        UNEXPIRED LEASES OF NON-RESIDENTIAL REAL PROPERTY
                         PURSUANT TO SECTION 365 OF THE BANKRUPTCY CODE,
                 (II) APPROVING THE EXTENSION OF CERTAIN ASSUMPTION DEADLINES,
                       AND (III) FIXING OF CURE AMOUNTS WITH RESPECT THERETO

                            Upon consideration of the motion (the “Motion”)2 of the above-captioned debtors

         and debtors in possession (collectively, the “Debtors”) for the entry of an order, pursuant to

         section 365 of the Bankruptcy Code, (i) authorizing the Debtors to assume the unexpired leases

         of non-residential real property identified on Exhibits 1 and 2 attached hereto (each, an

         “Assumed Lease,” and collectively, the “Assumed Leases”), (ii) approving the extension of

         certain Assumption Deadlines for those leases included on Exhibit 3 attached hereto through and

         including the applicable extended Assumption Deadline listed on Exhibit 3 (the “Extended

         Assumption Deadline”), and (iii) fixing the amounts, pursuant to section 365(b)(1) of the

         Bankruptcy Code, required to be paid by the Debtors to satisfy any monetary defaults arising

         under the Assumed Leases as to the amounts identified for the Assumed Leases on Exhibits 1

         and 2 attached hereto (including, without limitation, any and all amendments, modifications, side

         letters, memoranda of understanding, documents incorporated by reference, attachments and
         1
            The Debtors and the last four digits of their respective taxpayer identification numbers are as follows: RMH
         Franchise Holdings, Inc. (7150); NuLnk, Inc. (7381); RMH Illinois, LLC (0696); RMH Franchise Corporation
         (1807); and Contex Restaurants, Inc. (0710). The headquarters for the above-captioned Debtors is located at One
         Concourse Parkway, N.E. Suite 600, Atlanta, GA 30328.
         2
             Capitalized terms not defined herein shall have the meaning ascribed to such terms in the Motion.
01:23846546.10
                      Case 18-11092-BLS         Doc 797-1     Filed 11/20/18     Page 3 of 24



         exhibits thereto, each, a “Cure Amount,” and collectively, the “Cure Amounts”); and due and

         proper notice of the Motion having been given; and it appearing that no other or further notice of

         the Motion is required; and it appearing that the Court has jurisdiction to consider the Motion in

         accordance with 28 U.S.C. §§ 157 and 1334 and the Amended Standing Order; and it appearing

         that this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2); and it appearing that venue of

         this proceeding and the Motion is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and it

         appearing that the relief requested in the Motion and provided for herein is in the best interest of

         the Debtors, their estates, and creditors and is an appropriate exercise of the Debtors’ business

         judgment; and after due deliberation and sufficient cause appearing therefor, IT IS HEREBY

         ORDERED THAT:

                        1.      The Motion is GRANTED as set forth herein.

                        2.      The Debtors’ assumption of the Assumed Leases is hereby approved as of

         the date of the entry of this Order.

                        3.      The Cure Amounts shall be fixed at the amounts set forth in Exhibits 1 and

         2 attached hereto.     The Debtors shall pay the Cure Amounts, if any, to the respective

         Counterparties within thirty (30) days of the entry of this Order or such other date as the Debtors

         and the Counterparties may otherwise agree.

                        4.      Except to the extent that less favorable treatment has been agreed to by the

         Counterparties, any monetary defaults arising under each of the Assumed Leases shall be

         satisfied, pursuant to section 365(b)(1) of the Bankruptcy Code, by payment of the applicable

         Cure Amount, if any. Assumption of the Assumed Leases shall result in the full release and

         satisfaction of any Claims (as defined in the Plan) or defaults, whether monetary or

         nonmonetary, including defaults of provisions restricting the change in control or ownership


01:23846546.10


                                                          2
                     Case 18-11092-BLS         Doc 797-1      Filed 11/20/18    Page 4 of 24



         interest composition or other bankruptcy-related defaults, arising under any Assumed Lease at

         any time before the date of the entry of this Order. The Counterparties to the Assumed Leases

         shall be deemed to have consented to the Cure Amounts and shall be forever enjoined and barred

         from seeking any additional amount(s) on account of the Debtors’ cure obligations under section

         365 of the Bankruptcy Code or otherwise from the Debtors, their estates or the Reorganized

         Debtors. The Debtors shall enjoy all of the rights and benefits under the Assumed Leases

         without the necessity of obtaining any party’s written consent to the Debtors’ assumption of the

         Assumed Leases, and the Counterparties shall be deemed to have waived any right to object,

         consent, condition or otherwise restrict the Debtors’ assumption of the Assumed Leases. Any

         proofs of claim filed in these chapter 11 cases with respect to an Assumed Lease shall be deemed

         disallowed and expunged, without further notice to or action, order, or approval of this Court.

                        5.      The Debtors have demonstrated adequate assurance of future performance

         under the Assumed Leases and have satisfied the requirements set forth in section 365(b)(1)(C)

         of the Bankruptcy Code.

                        6.      Nothing included in or omitted from the Motion or this Order, nor as a

         result of any payment made pursuant to this Order, shall impair, prejudice, waive or otherwise

         affect the rights of the Debtors and their estates, subject to appropriate notice and a hearing and

         this Court’s approval unless otherwise agreed to by the respective Counterparties, to assign any

         of the Assumed Leases pursuant to, and in accordance with, the requirements of section 365 of

         the Bankruptcy Code.

                        7.      Except as specifically set forth herein, nothing included in or omitted from

         the Motion or this Order, nor as a result of any payment made pursuant to this Order, shall be

         deemed or construed as an admission as to the validity or priority of any claim against the


01:23846546.10


                                                         3
                      Case 18-11092-BLS           Doc 797-1     Filed 11/20/18   Page 5 of 24



         Debtors, an approval or assumption of any agreement, contract or lease pursuant to section 365

         of the Bankruptcy Code, or a waiver of the rights of the Debtors and the estates, or shall impair

         the ability of the Debtors and their estates, to contest the validity and amount of any payment

         made pursuant to this Order.

                        8.      The time within which the Debtors must assume or reject the Real

         Property Leases included on Exhibit 3 hereto under section 365(d)(4) of the Bankruptcy Code is

         extended with the prior written consent of the Counterparties to such Real Property Leases,

         through and including the applicable Extended Assumption Deadline.

                        9.      This order is without prejudice to the rights of the Debtors and their

         estates to request additional extensions of time to assume or reject the Real Property Leases

         included on Exhibit 3 hereto consistent with section 365(d)(4)(B)(ii) of the Bankruptcy Code.

                        10.     Any and all rights, claims and defenses of the Debtors and their estates

         with respect to the Assumed Leases and the Real Property Leases included on Exhibit 3 attached

         hereto shall be reserved, and nothing included in or omitted from the Motion or this Order shall

         impair, prejudice, waive or otherwise affect any such rights, claims and defenses.

                        11.     The Debtors are authorized to take all actions necessary to effectuate the

         relief granted pursuant to this Order.

                        12.     This Order is immediately effective and enforceable, notwithstanding the

         possible applicability of Bankruptcy Rule 6004(h) or otherwise.

                        13.     The Court shall retain jurisdiction over any and all matters arising from or

         related to the interpretation or implementation of this Order.

         Dated: _____________, 2018
                Wilmington, Delaware
                                                              Brendan Linehan Shannon
                                                              United States Bankruptcy Judge

01:23846546.10


                                                          4
                 Case 18-11092-BLS   Doc 797-1   Filed 11/20/18   Page 6 of 24




                                        EXHIBIT 1

                                      Assumed Leases




01:23846546.10
                        Case 18-11092-BLS      Doc 797-1   Filed 11/20/18    Page 7 of 24




                 Counterparty         Debtor                Assumed Lease               Cure Amount

             1008 Nederland        RMH Franchise    Real Property Lease for Store 165       $786.07
                 Realty             Corporation        (700 NW Washington Blvd.,
                                                               Hamilton, OH)
          1514 Mount Vernon        RMH Franchise    Real Property Lease for Store 171        $0.00
          Avenue, LLC - Pruitt,     Corporation    (1514 Mount Vernon Ave., Marion,
                  Dale                                              OH)
          4440 Glen Este, LLC      RMH Franchise    Real Property Lease for Store 159        $0.00
            - Cornelia, Sawle       Corporation    (4440 Glen Este Withamsville Rd.,
                                                              Cincinnati, OH)
          5605 Second Avenue,      RMH Franchise     Real Property Lease for Store 23        $0.00
                 LLC                Corporation           (5605 Second Avenue,
                                                               Kearney, NE)
           5928 SW 17th LLC        RMH Franchise     Real Property Lease for Store 1         $0.00
                                    Corporation            (5928 SW 17th Street,
                                                                Topeka, KS)
            618 Development        RMH Franchise    Real Property Lease for Store 115        $0.00
              Corporation -         Corporation           (2810 Alexandria Pike,
             Richardson, Ted                              Highland Heights, KY)
            A&A Bradley, LP        RMH Illinois,     Real Property Lease for Store 50        $0.00
                                     LLC                   (1040 N Kinzie Ave.,
                                                                Bradley, IL)
                 Agree Limited     RMH Franchise     Real Property Lease for Store 38        $0.00
                  Partnership       Corporation    (1519 W Harrison Ave., Harlingen,
                                                                    TX)
         ARC NPHUBOH001,           RMH Franchise    Real Property Lease for Store 168        $0.00
               LLC                  Corporation             (8331 Old Troy Pike,
                                                             Huber Heights, OH)
          Billeaud & St. Julien,   RMH Franchise     Real Property Lease for Store 46        $0.00
             Inc. - Voorhies,       Corporation           (2002 N. Highway 81,
               Marguerite                                       Duncan, OK)
            Charles Parnes -       RMH Franchise    Real Property Lease for Store 170        $0.00
             Parnes, Charles        Corporation         (1615 River Valley Cir. N.,
                                                               Lancaster, OH)
           Chaves Lake-Park        RMH Illinois,     Real Property Lease for Store 56        $0.00
            Corp. - Chaves,          LLC              (125 S Randall Rd., Elgin, IL)
                Jerome
          CRI Outparcels, LLC      RMH Franchise    Real Property Lease for Store 174        $0.00
                                    Corporation             (3894 Morse Rd.,
                                                             Columbus, OH)
          Cross Creek Limited      RMH Franchise    Real Property Lease for Store 166        $0.00
              Partnership           Corporation      (967 Hebron Rd., Heath, OH)
            DDR PTC LLC            RMH Franchise    Real Property Lease for Store 177        $0.00
                                    Corporation          (1161 Polaris Parkway,
                                                             Columbus, OH)
01:23846546.10
                          Case 18-11092-BLS    Doc 797-1   Filed 11/20/18    Page 8 of 24



                 Counterparty         Debtor                Assumed Lease                Cure Amount

           George K. Chen and      RMH Franchise    Real Property Lease for Store 77        $0.00
              Wanda Chen            Corporation             (8425 Broadway,
                                                             Merrillville, IN)
          Great East Mall, Inc.    RMH Franchise    Real Property Lease for Store 175       $0.00
                                    Corporation      (904 Great East Plz, Niles, OH)
            Harkan Properties,     RMH Franchise    Real Property Lease for Store 137       $0.00
                  LLC               Corporation        (13832 W. McDowell Rd.,
                                                             Goodyear, AZ)
          Heavenly Blue, LLC       RMH Franchise    Real Property Lease for Store 112       $0.00
                                    Corporation           (1761 Sharkey Way,
                                                             Lexington, KY)
               Hermitage           RMH Franchise    Real Property Lease for Store 195       $0.00
              Development           Corporation    (201 S. Hermitage Rd., Hermitage,
                Company                                            PA)
             Isaac Property        RMH Franchise    Real Property Lease for Store 89        $0.00
            Company Limited         Corporation           (1003 N Clinton St.,
               Partnership                                   Defiance, OH)
           JBJ ALT LLC - JBJ       RMH Franchise    Real Property Lease for Store 100       $0.00
               ALT LLC              Corporation    (10719 International Blvd., Laredo,
                                                                   TX)
            Joseph Brothers        RMH Franchise    Real Property Lease for Store 95        $0.00
              Realty, Inc.          Corporation      (4702 Monroe St., Toledo, OH)
            Kamilche AZ, LP        RMH Franchise    Real Property Lease for Store 125       $0.00
                                    Corporation          (5880 W. Peoria Ave.,
                                                              Glendale, AZ)
           Kingco Real Estate,     RMH Franchise    Real Property Lease for Store 173       $0.00
             LLC - Scanlon,         Corporation           (3240 Towne Blvd.,
               Michael J                                    Middletown, OH)
           Maquila Trades and      RMH Franchise    Real Property Lease for Store 36        $0.00
           Forwarding LLC -         Corporation           (4601 N 10th Street,
           Garza Barajas', C.P.                               McAllen, TX)
                Cipriano
             National Retail       RMH Franchise    Real Property Lease for Store 66        $0.00
             Properties, LP         Corporation       (202 E Wendell Jacob Ave.,
                                                               Angola, IN)
                 National Retail   RMH Franchise    Real Property Lease for Store 103       $0.00
                 Properties, LP     Corporation        (1307 US Highway 127 S.,
                                                             Frankfort, KY)
                 National Retail   RMH Franchise    Real Property Lease for Store 109       $0.00
                 Properties, LP     Corporation            (690 Maysville Rd.,
                                                            Mt. Sterling, KY)
                 National Retail   RMH Franchise    Real Property Lease for Store 111       $0.00
                 Properties, LP     Corporation            (300 Skywatch Dr.,
                                                              Danville, KY)
01:23846546.10

         DB02:8537066.1                                2                                     068063.1001
                          Case 18-11092-BLS    Doc 797-1    Filed 11/20/18    Page 9 of 24



                 Counterparty         Debtor                 Assumed Lease               Cure Amount

                 National Retail   RMH Franchise     Real Property Lease for Store 114       $0.00
                 Properties, LP     Corporation               (7383 Turfway Rd.,
                                                                 Florence, KY)
                 National Retail   RMH Franchise     Real Property Lease for Store 116       $0.00
                 Properties, LP     Corporation              (175 Wal Mart Way,
                                                                Maysville, KY)
                 National Retail   RMH Franchise     Real Property Lease for Store 121       $0.00
                 Properties, LP     Corporation               (2180 Baseline Rd.,
                                                                 Phoenix, AZ)
                 National Retail   RMH Franchise     Real Property Lease for Store 145       $0.00
                 Properties, LP     Corporation            (6259 E Southern Ave.,
                                                                   Mesa, AZ)
            National Retail        RMH Franchise     Real Property Lease for Store 182       $0.00
             Properties, LP          Corporation       (1759 W Main St., Troy, OH)
          Northern Lights, LLC     RMH Franchise           Real Property Lease 950           $0.00
                                    Holdings, Inc.    (2021 Pine Lake Rd., Suite 100,
                                                                  Lincoln, NE)
          Nunamaker Family      RMH Franchise        Real Property Lease for Store 106       $0.00
         LImited Partnership II   Corporation             (1525 W Lexington Ave.,
           - Nunamaker, Jon                                     Winchester, KY)
          Peru GKD Partners,     RMH Illinois,        Real Property Lease for Store 63       $0.00
         LLC - Evan Schulman         LLC                   (1507 36th St., Peru, IL)
           Powell-Roseberry,    RMH Franchise         Real Property Lease for Store 48       $0.00
                 LLC              Corporation        (1820 US Highway 181, Portland,
                                                                       TX)
           Power & Ray, LLC        RMH Franchise     Real Property Lease for Store 133       $0.00
                                    Corporation        (4712 E Ray Rd., Gilbert, AZ)
          RCH Properties, LLC      RMH Franchise     Real Property Lease for Store 181       $0.00
            - Hall, Russell         Corporation                 (1800 W 1st St.,
                                                                Springfield, OH)
           Rising Sun Xenia,   RMH Franchise         Real Property Lease for Store 188       $0.00
                 LLC            Corporation            (1991 Harner Dr., Xenia, OH)
         RMGT Building, LLC RMH Franchise             Real Property Lease for Store 80       $0.00
                                Corporation             (330 Ridge Rd., Munster, IN)
         Rockstep Scottsbluff, RMH Franchise          Real Property Lease for Store 6        $0.00
            LLC - Stewart,      Corporation               (2302 Frontage Rd Ste 10,
                Tommy                                           Scottsbluff, NE)
           Second T&K Real     RMH Franchise         Real Property Lease for Store 156       $0.00
             Estate, LLC -      Corporation                    (820 N Bridge St.,
          Scanlon, Michael J                                    Chillicothe, OH)
          Shri Raj Hospitality RMH Franchise          Real Property Lease for Store 21       $0.00
                 LLC            Corporation                 (4619 S Lincoln Ave.,
                                                                   York, NE)

01:23846546.10

         DB02:8537066.1                                 3                                     068063.1001
                          Case 18-11092-BLS     Doc 797-1    Filed 11/20/18   Page 10 of 24



                 Counterparty          Debtor                 Assumed Lease               Cure Amount

            Sierra Vista Mall,     RMH Franchise     Real Property Lease for Store 144        $0.00
                   LLC              Corporation          (3899 El Mercado Loop,
                                                             Sierra Vista, AZ)
          South Platte Leasing, RMH Franchise         Real Property Lease for Store 5         $0.00
            LLC - Keenan, J      Corporation              (102 Platte Oasis Pkwy,
                 Patrick                                     North Platte, NE)
         Speedy Convenience, RMH Franchise            Real Property Lease for Store 4         $0.00
         Inc. - Rowe, Beverly J  Corporation               (4004 Frederick Ave.,
                                                              St. Joseph, MO)
          Spirit Master Funding     RMH Illinois,    Real Property Lease for Store 60         $0.00
                 III, LLC               LLC           (2795 Plainfield Rd., Joliet, IL)
          Springboro-Harrison,     RMH Franchise     Real Property Lease for Store 180        $0.00
          LTD. - Leathery, Jr.,      Corporation           (881 W Central Ave.,
                 Donald L                                    Springboro, OH)
             STORE Capital         RMH Franchise     Real Property Lease for Store 12         $0.00
           Acquisitions, LLC -      Corporation             (2810 S Soncy Rd.,
           Bennett, Michael T                                  Amarillo, TX)
             STORE Capital         RMH Franchise     Real Property Lease for Store 14         $0.00
           Acquisitions, LLC -      Corporation            (6211 NW Cache Rd.,
           Bennett, Michael T                                  Lawton, OK)
             STORE Capital         RMH Franchise     Real Property Lease for Store 42         $0.00
           Acquisitions, LLC -      Corporation         (1220 N Mississippi Ave.,
           Bennett, Michael T                                     Ada, OK)
             STORE Master          RMH Franchise     Real Property Lease for Store 67         $0.00
            Funding II, LLC -       Corporation         (507 Ley Dr., Auburn, IN)
           Bennett, Michael T
             STORE Master          RMH Franchise      Real Property Lease for Store 69        $0.00
            Funding II, LLC -       Corporation             (4510 N Clinton St.,
           Bennett, Michael T                                 Fort Wayne, IN)
             STORE Master          RMH Franchise      Real Property Lease for Store 70        $0.00
            Funding II, LLC -       Corporation             (5788 Coventry Ln.,
           Bennett, Michael T                                 Fort Wayne, IN)
             STORE Master          RMH Franchise      Real Property Lease for Store 72        $0.00
            Funding II, LLC -       Corporation              (5414 Meijer Dr.,
           Bennett, Michael T                                 Fort Wayne, IN)
             STORE Master          RMH Franchise      Real Property Lease for Store 73        $0.00
            Funding II, LLC -       Corporation       (1807 Rieth Blvd., Goshen, IN)
           Bennett, Michael T
             STORE Master          RMH Franchise      Real Property Lease for Store 82        $0.00
            Funding II, LLC -       Corporation            (6211 US Highway 6,
           Bennett, Michael T                                   Portage, IN)
             STORE Master          RMH Franchise      Real Property Lease for Store 86        $0.00
            Funding II, LLC -       Corporation             (670 Morthland Dr.,
           Bennett, Michael T                                 Valparaiso, IN)
01:23846546.10

         DB02:8537066.1                                  4                                     068063.1001
                          Case 18-11092-BLS     Doc 797-1   Filed 11/20/18   Page 11 of 24



                 Counterparty          Debtor                Assumed Lease               Cure Amount

            STORE Master           RMH Franchise      Real Property Lease for Store 9        $0.00
           Funding II, LLC -        Corporation            (2901 Eaglecrest Dr.,
           Bennett, Michael T                                  Emporia, KS)
            STORE Master           RMH Franchise      Real Property Lease for Store 92       $0.00
           Funding II, LLC -        Corporation      (2200 N State Route 53, Fremont,
           Bennett, Michael T                                       OH)
            STORE Master           RMH Franchise      Real Property Lease for Store 93       $0.00
           Funding II, LLC -        Corporation         (3296 Elida Rd., Lima, OH)
           Bennett, Michael T
            STORE Master           RMH Franchise     Real Property Lease for Store 94        $0.00
           Funding II, LLC -        Corporation           (1925 Roschman Ave.,
           Bennett, Michael T                                   Lima, OH)
            STORE Master           RMH Franchise     Real Property Lease for Store 96        $0.00
           Funding II, LLC -        Corporation             (3007 Curtice Rd.,
           Bennett, Michael T                                Northwood, OH)
             SWEP, LLC             RMH Franchise     Real Property Lease for Store 153       $0.00
                                    Corporation             (6691 South Ave.,
                                                             Boardman, OH)
           The J. Scott Custer     RMH Franchise     Real Property Lease for Store 47        $0.00
            and Tina Custer         Corporation        (1829 W US Expressway 83,
           Living Trust dated                                 Weslaco, TX)
          September 18, 2008 -
             Custer, J. Scott
          Thompson, Lloyd Y        RMH Franchise     Real Property Lease for Store 127       $0.00
                                    Corporation      (9330 W Northern Ave., Glendale,
                                                                    AZ)
            Townsend, John R       RMH Franchise      Real Property Lease for Store 13       $0.00
                                    Corporation              (2911 Kemp Blvd.,
                                                             Wichita Falls, TX)
                 Uptown Plaza      RMH Franchise     Real Property Lease for Store 147       $0.00
                  Associates        Corporation             (2 E Camelback Rd.,
                                                                Phoenix, AZ)
          V7 Investments, LLC      RMH Franchise     Real Property Lease for Store 138       $0.00
           - Dobson, David M        Corporation          (2053 S Alma School Rd.,
                                                                 Mesa, AZ)
                 Villaveen, LLC    RMH Franchise     Real Property Lease for Store 123       $0.00
                                    Corporation            (5210 W Baseline Rd.,
                                                                Laveen, AZ)
            Watkins Warsaw,        RMH Franchise      Real Property Lease for Store 87       $0.00
            LLC - Watkins,          Corporation       (2621 E Center St., Warsaw, IN)
              Lawrence A
           Wesdorp Properties,     RMH Franchise     Real Property Lease for Store 160       $0.00
            LLC - Wesdorp,          Corporation            (5331 Pleasant Ave.,
                Benet E                                       Fairfield, OH)
01:23846546.10

         DB02:8537066.1                                 5                                     068063.1001
                          Case 18-11092-BLS     Doc 797-1   Filed 11/20/18   Page 12 of 24



                 Counterparty          Debtor                Assumed Lease               Cure Amount

             Westfest, LLC -       RMH Franchise     Real Property Lease for Store 148       $0.00
            Richard, Decker C       Corporation             (2651 N 75th Ave.,
                                                               Phoenix, AZ)
         White Mountain Mall, RMH Franchise          Real Property Lease for Store 10        $0.00
                LLC            Corporation                 (2491 Foothill Blvd.,
                                                            Rock Springs, WY)
           White-Spunner           RMH Franchise     Real Property Lease for Store 32        $0.00
            Development             Corporation           (2409 S McKenzie St.,
           Company, Inc.                                        Foley, AL)
          WRI Trautmann, LP        RMH Franchise     Real Property Lease for Store 37        $0.00
                                    Corporation           (7601 San Dario Ave.,
                                                               Laredo, TX)




01:23846546.10

         DB02:8537066.1                                 6                                     068063.1001
                 Case 18-11092-BLS   Doc 797-1   Filed 11/20/18   Page 13 of 24




                                         EXHIBIT 2

                         Assumed Leases Subject to Lease Modification




01:23846546.10
                       Case 18-11092-BLS     Doc 797-1   Filed 11/20/18    Page 14 of 24




                 Counterparty       Debtor                Assumed Lease               Cure Amount

              75-11 &13          RMH Franchise     Real Property Lease for Store 88        $0.00
          Metropolitan LLC -      Corporation      (266 E Alexis Rd., Toledo, OH)
          DeGregorio, Clement
             Advantage III       RMH Franchise     Real Property Lease for Store 7         $0.00
          Incorporated, LLC -     Corporation            (3209 E. Grand Ave.,
             Dhupar, Scott                                   Laramie, WY)
             Agree Limited       RMH Franchise     Real Property Lease for Store 31        $0.00
              Partnership         Corporation            (165 E Nine Mile Rd,
                                                            Pensacola, FL)
            AP Dayton, LLC -     RMH Franchise    Real Property Lease for Store 157        $0.00
             Chung, Gerald        Corporation          (105 N Springboro Pike,
                                                              Dayton, OH)
          Braeburn Investment    RMH Franchise    Real Property Lease for Store 179        $0.00
              Group, LLP -        Corporation          (221 N. Vandemark Rd.,
          Struchtemeyer, Brian                               McHenry, IL)
          Brixmor SPE 3 LLC      RMH Illinois,     Real Property Lease for Store 54        $0.00
                                   LLC                    (4937 Cal Sag Rd.,
                                                            Crestwood, IL)
           D'Agostino Family     RMH Franchise     Real Property Lease for Store 49        $0.00
            Partnership, LP       Corporation             (306 E. Mile 3 Rd.,
                                                             Palmhurt, TX)
            Dellagatta, Tasha    RMH Franchise     Real Property Lease for Store 45        $0.00
                                  Corporation          (1401 Dell Range Blvd.,
                                                            Cheyenne, WY)
         Divall Insured Income   RMH Franchise    Real Property Lease for Store 155        $0.00
          Properties 2 Limited    Corporation              (2755 Brice Rd.,
              Partnership                                 Reynoldsburg, OH)
          Diverse Real Estate    RMH Franchise    Real Property Lease for Store 196        $0.00
             Group, LLC -         Corporation           (4425 National Rd. E.,
           Zerefos, Demetri                                 Richmond, IN)
             Eastside Plaza      RMH Franchise     Real Property Lease for Store 28        $0.00
           Properties, LLC -      Corporation        (8670 US Highway 98 West,
              Rick Paulk                                  Miramar Beach, FL)
         Farahbod Real Estate,   RMH Illinois,     Real Property Lease for Store 59        $0.00
            LLC - Farahbod,        LLC                     (9380 Joliet Rd.,
                 Kaweh                                       Hodgkins, IL)
             FX Net Lease        RMH Franchise     Real Property Lease for Store 78        $0.00
             Holdings, LLC        Corporation      (6615 N Main St., Granger, IN)
            General Growth       RMH Franchise    Real Property Lease for Store 139        $0.00
           Management, Inc.       Corporation     (5870 E Broadway Blvd Ste 3005,
                                                              Tucson, AZ)
           Helco Corporation -   RMH Illinois,     Real Property Lease for Store 62        $0.00
             Brennan, Mark         LLC                 (1700 N Richmond Rd.,
                                                             McHenry, IL)
01:23846546.10
                          Case 18-11092-BLS     Doc 797-1    Filed 11/20/18   Page 15 of 24



                 Counterparty          Debtor                 Assumed Lease              Cure Amount

           Hugh D. Campbell        RMH Franchise     Real Property Lease for Store 183        $0.00
          and Sue A. Campbell       Corporation             (6084 Mulhauser Rd.,
               as Trustees                                    West Chester, OH)
          JBY Company, Inc -       RMH Franchise      Real Property Lease for Store 90        $0.00
            Hardy, John Jay         Corporation               (531 W Dussel Dr.,
                                                                 Maumee, OH)
          JIL Investments, LLC     RMH Franchise     Real Property Lease for Store 126        $0.00
                                    Corporation        (8001 W. Bell Rd., Peoria, AZ)
                 National Retail   RMH Franchise     Real Property Lease for Store 108        $0.00
                 Properties, LP     Corporation                (121 N. Plaza Dr.,
                                                              Nicholasville, KY)
                 National Retail   RMH Franchise     Real Property Lease for Store 110        $0.00
                 Properties, LP     Corporation                (1500 Oxford Dr.,
                                                               Georgetown, KY)
                 National Retail   RMH Franchise     Real Property Lease for Store 113        $0.00
                 Properties, LP     Corporation            (30 Town Center Blvd.,
                                                             Crestview Hills, KY)
                 National Retail   RMH Franchise     Real Property Lease for Store 122        $0.00
                 Properties, LP     Corporation        (2547 N 44th St., Phoenix, AZ)
                 National Retail   RMH Franchise     Real Property Lease for Store 164        $0.00
                 Properties, LP     Corporation             (2020 Stringtown Rd.,
                                                                Grove City, OH)
                 National Retail   RMH Franchise     Real Property Lease for Store 167        $0.00
                 Properties, LP     Corporation       (5561 Westchester Woods Blvd.,
                                                                 Hilliard, OH)
                 National Retail   RMH Franchise     Real Property Lease for Store 187        $0.00
                 Properties, LP     Corporation             (1795 Delco Park Dr.,
                                                                 Kettering, OH)
          Pogback Real Estate,     RMH Franchise      Real Property Lease for Store 81        $0.00
                   LLC              Corporation       (2225 N Oak Dr., Plymouth, IN)
           R.F. Fergen Equity      RMH Franchise     Real Property Lease for Store 134        $0.00
          Trust - Kidwell, Scott    Corporation              (13756 W Bell Rd.,
              & Constance                                        Surprise, AZ)
          Rini Marysville Corp     RMH Franchise     Real Property Lease for Store 172        $0.00
                                    Corporation      (1099 Delaware Ave., Marysville,
                                                                      OH)
         Scottsdale Club Villas RMH Franchise        Real Property Lease for Store 129        $0.00
           Development, an       Corporation           (1143 N Higley Rd., Mesa, AZ)
          Arizona corporation
         Spirit Master Funding RMH Illinois,          Real Property Lease for Store 52        $0.00
                III, LLC            LLC              (6656 W Grand Ave., Chicago, IL)
           SPUS8 CCC, LP        RMH Franchise             Real Property Lease 994          $110.00
                                 Corporation           (1 Concourse Pkwy, Suite 600,
                                                               Atlanta, GA)
01:23846546.10

         DB02:8537066.1                                  2                                     068063.1001
                          Case 18-11092-BLS     Doc 797-1    Filed 11/20/18   Page 16 of 24



                 Counterparty          Debtor                 Assumed Lease              Cure Amount

          Starwood Retail, Jake    RMH Franchise      Real Property Lease for Store 8         $0.00
                 Miller             Corporation             (318 Gateway Mall,
                                                                Lincoln, NE)
             STORE Capital         RMH Franchise      Real Property Lease for Store 11        $0.00
           Acquisitions, LLC -      Corporation              (4025 S Loop 289,
           Bennett, Michael T                                  Lubbock, TX)
             STORE Capital         RMH Franchise      Real Property Lease for Store 41        $0.00
           Acquisitions, LLC -      Corporation        (3501 N Main St., Altus, OK)
           Bennett, Michael T
             STORE Master          RMH Franchise      Real Property Lease for Store 15        $0.00
            Funding II, LLC -       Corporation           (2680 W Broadway St.,
           Bennett, Michael T                                  Ardmore, OK)
             STORE Master          RMH Franchise      Real Property Lease for Store 19        $0.00
            Funding II, LLC -       Corporation             (721 N Diers Ave.,
           Bennett, Michael T                                Grand Island, NE)
             STORE Master          RMH Franchise      Real Property Lease for Store 20        $0.00
            Funding II, LLC -       Corporation              (2919 S Main St.,
           Bennett, Michael T                                 Maryville, MO)
             STORE Master          RMH Franchise      Real Property Lease for Store 22        $0.00
            Funding II, LLC -       Corporation           (1927 Cliff Davis Ave.,
           Bennett, Michael T                                  Gillette, WY)
             STORE Master          RMH Franchise      Real Property Lease for Store 3         $0.00
            Funding II, LLC -       Corporation       (3730 Village Dr., Lincoln, NE)
           Bennett, Michael T
          Summit Realty Group      RMH Franchise     Real Property Lease for Store 84         $0.00
            of Indiana, Inc. -      Corporation             (1150 E Ireland Rd.,
           Petruska, Kenneth                                  South Bend, IN)
          Triple H Investments     RMH Franchise     Real Property Lease for Store 16         $0.00
                  LLC               Corporation       (3951 N 27th St., Lincoln, NE)
          UrbanCal Manhattan       RMH Franchise      Real Property Lease for Store 2         $0.00
           Town Center, LLC         Corporation      (100 Manhattan Town Center Ste
                                                            P5, Manhattan, KS)
          Watkins Fort Wayne,      RMH Franchise     Real Property Lease for Store 76         $0.00
           LLC - Watkins,           Corporation               (6525 Lima Rd.,
             Lawrence A                                       Fort Wayne, IN)
           Yavapai-Prescott        RMH Franchise     Real Property Lease for Store 141        $0.00
             Indian Tribe           Corporation           (1881 E State Route 69,
                                                                Prescott, AZ)




01:23846546.10

         DB02:8537066.1                                  3                                     068063.1001
                 Case 18-11092-BLS   Doc 797-1   Filed 11/20/18   Page 17 of 24




                                          EXHIBIT 3

                     Leases With Consensual Assumption Deadline Extensions




01:23846546.10
                       Case 18-11092-BLS           Doc 797-1        Filed 11/20/18    Page 18 of 24




                 Counterparty               Debtor                      Lease           Extended Assumption
                                                                                                 Deadline
             American Timber             RMH Franchise         Real Property Lease for Through and including
             Company - Yard,              Corporation                 Store 91           the effective date of a
                 Henry                                           (2531 Tiffin Ave.,        chapter 11 plan for
                                                                    Findlay, OH)             RMH Franchise
                                                                                          Corporation in these
                                                                                             chapter 11 cases
          ARC CAFEUSA001,                RMH Franchise         Real Property Lease for The earlier of (i) the date
                LLC                       Corporation                 Store 33             this Court enters an
                                                               (1601 Bienville Blvd.,     order confirming the
                                                                Ocean Springs, MS)     Plan in these chapter 11
                                                                                       cases or (ii) January 31,
                                                                                             2019 (the “ARC
                                                                                        365(d)(4) Extension”);
                                                                                         provided, however, if
                                                                                       this Real Property Lease
                                                                                       or any of the other ARC
                                                                                           Related Leases1 are
                                                                                       assumed pursuant to the
                                                                                         Plan, as confirmed by
                                                                                        this Court on or before
                                                                                        the foregoing deadline,
                                                                                          but the Plan does not
                                                                                            become effective
                                                                                       pursuant to Section 9.03
                                                                                            of the Plan, RMH
                                                                                        Franchise Corporation
                                                                                              shall notify the
                                                                                          Counterparty to this
                                                                                        Real Property Lease in
                                                                                        writing that the Plan is

         1
           For purposes of this Order, the “ARC Related Leases” shall mean the Real Property Leases for the following
         addresses:

         ADDRESS                              CITY                 ST    ZIP CODE

         215 Rasberry Road                    Crestview            FL    32536
         6691 South Padre Island Drive
                                              Corpus Christi       TX    78412

         1913 West Trenton Road               Edinburg             TX    78539

         514 East Expressway 83               McAllen              TX    78503

         1601 Bienville Boulevard             Ocean Springs        MS    19564

01:23846546.10
                          Case 18-11092-BLS   Doc 797-1   Filed 11/20/18    Page 19 of 24



                                                                             null and void (the “ARC
                                                                             Plan Notice”) and RMH
                                                                               Franchise Corporation
                                                                              and the Counterparty to
                                                                             this Real Property Lease
                                                                                 agree that (y) neither
                                                                             this Real Property Lease
                                                                                  nor any of the other
                                                                                 ARC Related Leases
                                                                                    shall be deemed
                                                                                 assumed or rejected
                                                                             solely as a result of such
                                                                                non-occurrence of the
                                                                              effective date under the
                                                                               Plan, and (z) the ARC
                                                                                 365(d)(4) Extension
                                                                              shall be deemed further
                                                                             extended to the earlier of
                                                                                (1) the date this Court
                                                                                     enters an order
                                                                             confirming a subsequent
                                                                             plan of reorganization in
                                                                             these chapter 11 cases or
                                                                                (2) the date that is 60
                                                                             days after the date of the
                                                                                   ARC Plan Notice
          ARC CAFEUSA001,           RMH Franchise    Real Property Lease for The earlier of (i) the date
                LLC                  Corporation            Store 34              this Court enters an
                                                       (215 Rasberry Rd.,        order confirming the
                                                         Crestview, FL)       Plan in these chapter 11
                                                                              cases or (ii) January 31,
                                                                                    2019 (the “ARC
                                                                               365(d)(4) Extension”);
                                                                                provided, however, if
                                                                             this Real Property Lease
                                                                             or any of the other ARC
                                                                                   Related Leases are
                                                                              assumed pursuant to the
                                                                                Plan, as confirmed by
                                                                               this Court on or before
                                                                              the foregoing deadline,
                                                                                 but the Plan does not
                                                                                   become effective
                                                                             pursuant to Section 9.03
                                                                                   of the Plan, RMH
                                                                               Franchise Corporation

01:23846546.10

         DB02:8537066.1                               2                                        068063.1001
                          Case 18-11092-BLS   Doc 797-1   Filed 11/20/18    Page 20 of 24



                                                                                     shall notify the
                                                                                 Counterparty to this
                                                                               Real Property Lease in
                                                                               writing that the Plan is
                                                                             null and void (the “ARC
                                                                             Plan Notice”) and RMH
                                                                               Franchise Corporation
                                                                              and the Counterparty to
                                                                             this Real Property Lease
                                                                                 agree that (y) neither
                                                                             this Real Property Lease
                                                                                  nor any of the other
                                                                                 ARC Related Leases
                                                                                    shall be deemed
                                                                                 assumed or rejected
                                                                             solely as a result of such
                                                                                non-occurrence of the
                                                                              effective date under the
                                                                               Plan, and (z) the ARC
                                                                                 365(d)(4) Extension
                                                                              shall be deemed further
                                                                             extended to the earlier of
                                                                                (1) the date this Court
                                                                                     enters an order
                                                                             confirming a subsequent
                                                                             plan of reorganization in
                                                                             these chapter 11 cases or
                                                                                (2) the date that is 60
                                                                             days after the date of the
                                                                                   ARC Plan Notice
          ARC CAFEUSA001,           RMH Franchise    Real Property Lease for The earlier of (i) the date
                LLC                  Corporation             Store 35             this Court enters an
                                                     (514 E. Expressway 83,      order confirming the
                                                         McAllen, TX)         Plan in these chapter 11
                                                                              cases or (ii) January 31,
                                                                                    2019 (the “ARC
                                                                               365(d)(4) Extension”);
                                                                                provided, however, if
                                                                             this Real Property Lease
                                                                             or any of the other ARC
                                                                                   Related Leases are
                                                                              assumed pursuant to the
                                                                                Plan, as confirmed by
                                                                               this Court on or before
                                                                              the foregoing deadline,
                                                                                 but the Plan does not

01:23846546.10

         DB02:8537066.1                               3                                        068063.1001
                          Case 18-11092-BLS   Doc 797-1   Filed 11/20/18    Page 21 of 24



                                                                                  become effective
                                                                             pursuant to Section 9.03
                                                                                  of the Plan, RMH
                                                                               Franchise Corporation
                                                                                    shall notify the
                                                                                 Counterparty to this
                                                                               Real Property Lease in
                                                                               writing that the Plan is
                                                                             null and void (the “ARC
                                                                             Plan Notice”) and RMH
                                                                               Franchise Corporation
                                                                              and the Counterparty to
                                                                             this Real Property Lease
                                                                                agree that (y) neither
                                                                             this Real Property Lease
                                                                                 nor any of the other
                                                                                ARC Related Leases
                                                                                   shall be deemed
                                                                                 assumed or rejected
                                                                             solely as a result of such
                                                                               non-occurrence of the
                                                                              effective date under the
                                                                               Plan, and (z) the ARC
                                                                                 365(d)(4) Extension
                                                                              shall be deemed further
                                                                             extended to the earlier of
                                                                               (1) the date this Court
                                                                                    enters an order
                                                                             confirming a subsequent
                                                                             plan of reorganization in
                                                                             these chapter 11 cases or
                                                                                (2) the date that is 60
                                                                             days after the date of the
                                                                                  ARC Plan Notice
          ARC CAFEUSA001,           RMH Franchise    Real Property Lease for The earlier of (i) the date
                LLC                  Corporation            Store 39             this Court enters an
                                                     (6691 S. Padre Island,     order confirming the
                                                      Corpus Christi, TX)     Plan in these chapter 11
                                                                              cases or (ii) January 31,
                                                                                   2019 (the “ARC
                                                                               365(d)(4) Extension”);
                                                                                provided, however, if
                                                                             this Real Property Lease
                                                                             or any of the other ARC
                                                                                  Related Leases are
                                                                              assumed pursuant to the

01:23846546.10

         DB02:8537066.1                               4                                        068063.1001
                          Case 18-11092-BLS   Doc 797-1   Filed 11/20/18    Page 22 of 24



                                                                               Plan, as confirmed by
                                                                              this Court on or before
                                                                              the foregoing deadline,
                                                                                but the Plan does not
                                                                                  become effective
                                                                             pursuant to Section 9.03
                                                                                  of the Plan, RMH
                                                                               Franchise Corporation
                                                                                    shall notify the
                                                                                Counterparty to this
                                                                              Real Property Lease in
                                                                               writing that the Plan is
                                                                             null and void (the “ARC
                                                                             Plan Notice”) and RMH
                                                                               Franchise Corporation
                                                                              and the Counterparty to
                                                                             this Real Property Lease
                                                                                agree that (y) neither
                                                                             this Real Property Lease
                                                                                 nor any of the other
                                                                                ARC Related Leases
                                                                                   shall be deemed
                                                                                assumed or rejected
                                                                             solely as a result of such
                                                                               non-occurrence of the
                                                                              effective date under the
                                                                               Plan, and (z) the ARC
                                                                                365(d)(4) Extension
                                                                              shall be deemed further
                                                                             extended to the earlier of
                                                                               (1) the date this Court
                                                                                    enters an order
                                                                             confirming a subsequent
                                                                             plan of reorganization in
                                                                             these chapter 11 cases or
                                                                               (2) the date that is 60
                                                                             days after the date of the
                                                                                  ARC Plan Notice
          ARC CAFEUSA001,           RMH Franchise    Real Property Lease for The earlier of (i) the date
                LLC                  Corporation            Store 43             this Court enters an
                                                      (1913 Trenton Road,       order confirming the
                                                         Edinbugh, TX)        Plan in these chapter 11
                                                                              cases or (ii) January 31,
                                                                                   2019 (the “ARC
                                                                              365(d)(4) Extension”);
                                                                               provided, however, if

01:23846546.10

         DB02:8537066.1                               5                                        068063.1001
                          Case 18-11092-BLS   Doc 797-1   Filed 11/20/18    Page 23 of 24



                                                                             this Real Property Lease
                                                                             or any of the other ARC
                                                                                  Related Leases are
                                                                              assumed pursuant to the
                                                                                Plan, as confirmed by
                                                                               this Court on or before
                                                                              the foregoing deadline,
                                                                                 but the Plan does not
                                                                                   become effective
                                                                             pursuant to Section 9.03
                                                                                   of the Plan, RMH
                                                                               Franchise Corporation
                                                                                     shall notify the
                                                                                 Counterparty to this
                                                                               Real Property Lease in
                                                                               writing that the Plan is
                                                                             null and void (the “ARC
                                                                             Plan Notice”) and RMH
                                                                               Franchise Corporation
                                                                              and the Counterparty to
                                                                             this Real Property Lease
                                                                                 agree that (y) neither
                                                                             this Real Property Lease
                                                                                  nor any of the other
                                                                                 ARC Related Leases
                                                                                    shall be deemed
                                                                                 assumed or rejected
                                                                             solely as a result of such
                                                                                non-occurrence of the
                                                                              effective date under the
                                                                               Plan, and (z) the ARC
                                                                                 365(d)(4) Extension
                                                                              shall be deemed further
                                                                             extended to the earlier of
                                                                                (1) the date this Court
                                                                                     enters an order
                                                                             confirming a subsequent
                                                                             plan of reorganization in
                                                                             these chapter 11 cases or
                                                                                (2) the date that is 60
                                                                             days after the date of the
                                                                                   ARC Plan Notice
           FHM Partners, LLC        RMH Franchise    Real Property Lease for Through and including
                                     Corporation            Store 131           the effective date of a
                                                       (2230 W. Ina Rd.,          chapter 11 plan for
                                                          Tucson, AZ)               RMH Franchise

01:23846546.10

         DB02:8537066.1                               6                                       068063.1001
                          Case 18-11092-BLS   Doc 797-1   Filed 11/20/18       Page 24 of 24



                                                                                  Corporation in these
                                                                                    chapter 11 cases
           Jeff W. Seguin and       RMH Franchise    Real Property Lease for     Through and including
           Madalyn B. Seguin,        Corporation            Store 128            the effective date of a
                Trustees                              (2032 Baseline Rd.,          chapter 11 plan for
                                                           Mesa, AZ)                 RMH Franchise
                                                                                  Corporation in these
                                                                                    chapter 11 cases
         OSL Securities, LLC -      RMH Franchise    Real Property Lease for     Through and including
          Lewis, Scott & Oma         Corporation            Store 161            the effective date of a
                                                       (1590 Georgesville          chapter 11 plan for
                                                     Square Dr., Columbus,           RMH Franchise
                                                              OH)                 Corporation in these
                                                                                    chapter 11 cases
           Pine View Village,       RMH Franchise    Real Property Lease for     Through and including
           LLC - Helton, Ron         Corporation            Store 27             the effective date of a
                                                      (1001 Westside Dr.,          chapter 11 plan for
                                                          Durant, OK)                RMH Franchise
                                                                                  Corporation in these
                                                                                    chapter 11 cases
          PPS Company, LLC -        RMH Franchise    Real Property Lease for     Through and including
           Jarusiewicz, Betty J      Corporation            Store 75             the effective date of a
                                                      (602 Fairview Blvd.,         chapter 11 plan for
                                                        Kendallville, IN)            RMH Franchise
                                                                                  Corporation in these
                                                                                    chapter 11 cases
                 SBSW LP            RMH Franchise    Real Property Lease for        January 31, 2019
                                     Corporation            Store 24
                                                        (328 E 23rd St.,
                                                         Columbus, NE)
          The Tanner Trust and      RMH Franchise    Real Property Lease for     Through and including
           The Zonshine Trust        Corporation            Store 74             the effective date of a
                                                      (346 Hauenstein Rd.,         chapter 11 plan for
                                                        Huntington, IN)             RMH Franchise
                                                                                  Corporation in these
                                                                                    chapter 11 cases




01:23846546.10

         DB02:8537066.1                               7                                         068063.1001
